ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent made inappropriate extrajudicial statements concerning *1081the handling of a pending criminal case by the judge to whom the case was assigned. Prior to the filing of formal charges, respondent and the ODC submitted a-joint petition for consent discipline, in which respondent admits that his conduct was prejudicial to the administration of justice, in violation of Rule 8.4(d) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Walter Edward May, Jr., Louisiana Bar Roll number 9120, be publicly reprimanded.
IT IS FURTHER ORDERED that respondent shall enroll in and attend the Ethics School program offered by the Louisiana State Bar Association’s Practice Assistance and Improvement Committee.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid. ' •